Burr, J. :
The only question in this case is' whether in the foreclosure action brought by Charles R. Gay against Hannah Neumann and others the court acquired jurisdiction so that Rachel Segelofsky was bound by the judgment entered therein. Plaintiff attempted to make service upon her pursuant to the provisions of an order of publication. Defendant contends, first, that the form.of the order is insufficient, and, second,- that, if sufficient, its terms were not complied with. Unless deposit in the post office is dispensed with,.an order of publication must contain a direction that on or before the day of the first publication plaintiff deposit in a specified post office copies of the summons, complaint and order contained in a securely closed postpaid wrapper, directed to.the defendant to be served, at a place specified in the order. (Code Civ. Proc. § 440.) This order directedjhat the papers be deposited in the “ post office at New York,” and it is claimed that this is not the specification of a post office. Since January 1, 1898, within the territorial limits of the Greater New York there have been and now are several general post offices. In a sense they are all post offices in New York. But the post office within the boundaries of the present' borough of ,Manhattan, which was the former city of New York, is generally spoken of as the New York post office, and such designation of it would be readily understood. The United States post office authorities still recognize a distinction between the post office in Manhattan and the post offices in Brooklyn and the various other munici- ■ palities which now constitute the city of New York, which are independent offices, and the post office in Manhattan is still designated by them a& the New York post office. We think that this is a substantial compliance with the requirement of the statute, ánd,- if so, it is sufficient. (Littlejohn v. Leffingwell, 34 App. Div. 185; Mishkind-Feinberg Realty Co. v. Sidorsky, 111 id. 578; affd., 189 N. Y. 402; Cook v. Kelsey, 19 id. 412 ; McCully v. Heller, 66 How. Pr. 468.)
The question whether the terms of the order were complied with *811is more difficult. The papers were not deposited in the general post office in Manhattan, but in the post box in the Trinity Building at No. Ill Broadway in the said borough. The agreed, state of facts upon which this controversy is submitted contains a statement that this post office box was regularly maintained as a part of the New York city general post office which is located in the borough of Manhattan. As matter of fact it is not the general post office. The provisions of the Code of Civil Procedure relative to the mailing- of the papers necessary to constitute stifficient service of a summons by publication are contained in sections 438 and 440. The general provisions for service of notices or other papers in an action upon a party are found in sections 796,797 and 801 thereof. Under the authority of these latter sections as originally adopted, where service is not personal it might be made upon a party by depositing the paper, properly inclosed in a postpaid wrapper, in the post office •of the party or the attorney serving it (Code Civ. Proc. § 797), and in the city of New York where a paper is served through the post office the deposit of the package in a branch post office had the same effect as a deposit in the general or principal post office of that city. (Supra, § 801.) These sections, however, are followed by another section constituting part of the same article, which provides that “ This article does not apply to the service of a summons or other process.” (Id. § 802.) The Code of Procedure (§§ 134,135) provided that the order of publication must direct a copy of the summons and complaint to be forthwith deposited in the post office. So closely was this statute construed that an order which omitted the use of the word “ forthwith ” was held insufficient. (Hyatt v. Wagenright, 18 How. Pr. 248.) The Code of Procedure provided that notices and other papers might be served by mail when the person making the service and the person on whom it is to be made reside in different places between which there is regular communication by mail. (Code Proc. § 410.) ■ This was construed as meaning that the papers must be deposited in the post office in the town in which the attorney making .the service resides, and if made in any other place the service was invalid unless the papers were actually received, and within the time required. (Schenck v. McKie, 4 How. Pr. 246; Peebles v. Rogers, 5 id. 208.) Again, inasmuch as the statute provided that'such mode of service may be employed only when the *812person to be served is a party to the action or his attorney, it was held that service of a notice of appeal upon the clerk by mail was not a good service, although mailed in time, provided it Was not received until aftér the time to appeal had expired. ■ (Morris v. Morange, 26 How. Pr. 247.) When the Code of Civil Procedure was adopted in 1877, a new section appeared which provided that in the city of Hew York the deposit of papers other than, a summons and the necessary papers accompanying it in a branch post office had the same effect as deposit in the general or principal post office of that city.' (Code Civ. Proc. §§ 797, 801, 802.) In 1897 section 797. was amended by providing that such papers might be deposited in the post office “ or in any post office box regularly maintained by the government of the United States and under the care of the post, office of the party .or the attorney serving it.” (Laws of 1897, chap. 40.) In the light of the strict construction put Upon the words of the statute relating to service of' papers by mail, and in view of the fact that the Legislature deemed it necessary to add to the previously existing statute express provisions permitting the service of papers in an action, other than the summons, by deposit in a branch post office, or a post office box regularly maintained by the United States government, while it not only failed to include similar provisions in that section of the Code relating to the mailing of a summons and the accompanying papers in connection with the service thereof, but declared that the sections above referred to relating to the mailing of papers in an action should not apply to the service; of a summons, it seems to us that the legislative intent is clearly declared that such papers should not be so mailed. We have not overlooked the decision in the case of Mechanics & Traders’ Bank v. Crow (5 Daly, 191), nor the dictum in Greenwich Bank v. De Groot (7 Hun, 210), but these decisions were made with reference to the service of a notice of a protest, and, we think, should not be-extended beyond that which was necessarily involved in the determination of the ease.. In view of the very general custom of mailing most important papers in letter boxes under the control of the post office authorities in most of the large office buildings in the city of Hew York, ■ and in view of the fact that no one except officials or employees of the post office department have access thereto, it may be urged with a great deal of force that it is quite as likely that papers thus *813deposited will reach the person for whom, they are intended as though they were deposited in ' the general post office. This may be true, but we think the language and history of the statutes applicable to the service of papers by mail forbid ns to adopt the construction urged by the plaintiff in this proceeding. There is no evidence in this case that the papers were actually received by the person to whom they were addressed, and it is not necessary for us to determine whether, if - there had been proof of that, a different rule would be adopted.
There must be judgment for the defendant upon the submission of the controversy, but without costs.
Jerks and Thomas, JJ., concurred in both opinions; Woodward, J., dissented.